J-A21014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 KEITH HARRIS                             :
                                          :
                     Appellant            :   No. 284 EDA 2022

          Appeal from the PCRA Order Entered December 1, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0600961-2005


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                     FILED SEPTEMBER 30, 2022

        Keith Harris appeals, pro se, from the order, entered in the Court of

Common Pleas of Philadelphia County, dismissing his petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon

review, we reverse and remand for further proceedings.

        Harris was convicted by a jury of third-degree murder, conspiracy,

possessing instruments of crime, and firearms not to be carried without a

license.     He was sentenced to an aggregate term of 26 to 52 years’

incarceration. This Court affirmed Harris’s judgment of sentence on March 17,

2010.      See Commonwealth v. Harris, 996 A.2d 543 (Pa. Super. 2010)

(Table). Our Supreme Court denied Harris’s petition for allowance of appeal

on September 28, 2010. See Commonwealth v. Harris, 9 A.3d 627 (Pa.

2010) (Table).
J-A21014-22



       On September 26, 2011, Harris filed a timely PCRA petition, his first.

On July 10, 2012, the PCRA court dismissed the petition. Harris filed a timely

appeal and this Court affirmed.         See Commonwealth v. Harris, 87 A.3d

887, (Pa. Super. 2013) (Table). Our Supreme Court denied Harris’s petition

for allowance of appeal on April 16, 2014. See Commonwealth v. Harris,

89 A.3d 1283 (Pa. 2014) (Table).

       On November 19, 2018, Harris, pro se, filed the instant PCRA petition,

his second. The PCRA court conducted an evidentiary hearing on October 30,

2019, after which it appointed Douglas Dolfman, Esquire, as Harris’s counsel.

In appointing counsel, the PCRA court expressly acknowledged that Harris is

not entitled to counsel on a second or subsequent petition. 1       See N.T.

10/30/19, at 25-28. However, the PCRA court emphasized that it was in the

“interests of justice” to appoint counsel for Harris.2 Id.

       On March 26, 2021, Attorney Dolfman filed an amended PCRA petition,

in which he raised no new claims. Rather, Attorney Dolfman conceded that

____________________________________________


1  See Pa.R.Crim.P. 904(D) (“On a second or subsequent petition, when an
unrepresented defendant satisfies [to] the judge that the defendant is unable
to afford or otherwise procure counsel, and an evidentiary hearing is required
. . . the judge shall appoint counsel to represent the defendant.”).

2  The trial court, acknowledging that Harris was not well-versed in legal
research and argument, noted that Harris’s claims required further
development and asked if Harris wished to have counsel appointed. Id. at
24-26. Harris stated that he had been seeking to privately retain counsel but
was unsuccessful. Id.; see id. (Harris admitting various letters from, inter
alia, the ACLU and private attorneys declining to represent him). Ultimately,
Harris accepted the PCRA court’s offer for counsel and Attorney Dolfman was
appointed. Id. at 27-28.

                                           -2-
J-A21014-22



Harris’s pro se PCRA claims were time-barred, and that no exception applied.

See Amended PCRA Petition, 3/26/21, at 3-5. Attorney Dolfman did not serve

the amended petition to Harris, and the record does not reflect any

correspondence from Attorney Dolfman to Harris.

      Subsequently, the PCRA court filed its notice of intent to dismiss Harris’s

petition pursuant to Pa.R.Crim.P. 907. However, the PCRA court served only

the Commonwealth and Attorney Dolfman. Harris was not notified of the PCRA

court’s intent to dismiss and, consequently, Harris did not file a pro se

response. Attorney Dolfman, likewise, did not file a response. On December

1, 2021, the PCRA court dismissed Harris’s petition and served Harris with the

order. Harris filed a timely, pro se, notice of appeal and a pro se court-ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

      Harris filed a pro se appellate brief in which he raises three separate

issues that all challenge PCRA counsel’s abandonment of Harris and his claims.

See Brief for Appellant, at 1-10.    In his appellate brief, Harris, inter alia,

alleges that his PCRA counsel violated the Pennsylvania Rules of Professional

Conduct by conceding all claims and failing to advocate on his behalf. See

Brief for Appellant, at 4-9. Harris further asserts that Attorney Dolfman never

responded to any of his pro se letters, which are attached as exhibits, and did

not notify Harris that: Attorney Dolfman filed an amended PCRA petition; the

PCRA court intended to dismiss the PCRA petition; or that the PCRA petition

was ultimately dismissed. See Brief for Appellant, at V-VI, 1-10.




                                      -3-
J-A21014-22



       Attorney Dolfman’s representation, or lack thereof, is concerning. First,

it is clear that “[o]nce counsel has entered an appearance on a defendant’s

behalf[,] he is obligated to continue representation until the case is concluded

or he is granted leave by the court to withdraw his appearance.”

Commonwealth v. Willis, 29 A.3d 393, 397 (Pa. Super. 2011) (emphasis

added); see Pa.R.Crim.P. 120(A)(4) (“An attorney who has been retained or

appointed by the court shall continue such representation through

direct appeal or until granted leave to withdraw by the court.”)

(emphasis added). “[T]he performance of counsel must comply with some

minimum norms, which include not abandoning a client for purposes of

appeal[.]” Commonwealth v. Bennett, 930 A.2d 1264, 1274 (Pa. 2007)

(emphasis added).

       Here, as highlighted above, Attorney Dolfman was appointed to

represent Harris and filed an amended PCRA petition.3       However, Attorney

Dolfman did not notify Harris that the PCRA court had filed the Rule 907 notice.

Additionally, the PCRA court, in its Rule 907 notice, only served Attorney

____________________________________________


3 We note that Attorney Dolfman’s amended PCRA petition is more akin to a
Turner/Finley no-merit letter because he advocates against Harris’s claims.
See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). However, despite this
similarity, the amended petition falls far short of the Turner/Finley
requirements. See Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.
Super. 2007) (outlining Turner/Finley no-merit letter requirements).
Moreover, even if we considered it a Turner/Finley letter, which we expressly
do not, we would similarly remand this case because, inter alia, Dolfman failed
to serve Harris with the amended PCRA petition and failed to request
withdrawal. See Wrecks, supra.

                                           -4-
J-A21014-22



Dolfman, who did not notify Harris of the impending dismissal.            Neither

Attorney Dolfman nor Harris filed a response to the Rule 907 notice.

Moreover, the PCRA court did not enter an order granting withdrawal or

otherwise removing Attorney Dolfman. Attorney Dolfman, similarly, has not

filed an advocate’s brief or any filings with this Court. Ultimately, it appears

that Harris, after being appointed counsel “in the interests of justice,” was left

to fend for himself.

       In light of the foregoing, we conclude that Attorney Dolfman has

abandoned Harris during PCRA proceedings as well as on appeal before this

Court. See Willis, supra; Bennett, supra. Thus, we reverse the dismissal

of Harris’s PCRA petition and remand for the PCRA court to appoint new

counsel.4    Harris and his newly appointed counsel shall be afforded the

opportunity to file an amended PCRA petition or, if appropriate, a

Turner/Finley no-merit letter.           Accordingly, we reverse the dismissal of

Harris’s PCRA petition and reverse for further proceedings consistent with this

memorandum.5

____________________________________________


4 Like the PCRA court, we acknowledge that a second or subsequent PCRA
petitioner is not entitled to counsel. See Pa.R.Crim.P. 904(D). Nevertheless,
as the PCRA court saw fit to appoint counsel for Harris, see id., we remand
for the appointment of new counsel because Attorney Dolfman’s
representation of Harris was so deficient that it resulted in abandonment and
Attorney Dolfman failed to act as an appropriate advocate for the purposes of
his appointment. See Pa.R.Crim.P. 120(A)(4); Bennett, supra.

5 Upon remand, we note that in removing Attorney Dolfman, the PCRA court
may consider sanctions including, but not limited to, reporting him to the
disciplinary board for abandoning Harris.

                                           -5-
J-A21014-22



     Order reversed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2022




                                  -6-